
	

113 HR 154 IH: To amend title 38, United States Code, to establish a Department of Veterans Affairs Medal for Distinguished Public Service to honor veterans who make remarkable and distinguished contributions to their communities.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 154
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  Department of Veterans Affairs Medal for Distinguished Public Service to honor
		  veterans who make remarkable and distinguished contributions to their
		  communities.
	
	
		1.Department of Veterans
			 Affairs Medal for Distinguished Public Service
			(a)EstablishmentSubchapter II of chapter 5 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					533.Department of
				Veterans Affairs Medal for Distinguished Public Service
						(a)In
				generalThe Secretary may
				award a decoration called the Department of Veterans Affairs Medal for
				Distinguished Public Service to a veteran described in subsection
				(b).
						(b)Veteran
				describedA veteran described in this subsection is a veteran
				whom the Secretary determines has, during the period after the date of the
				veteran’s discharge or release from the active military, naval, or air
				service—
							(1)made remarkable
				and distinguished contributions to the community of the veteran; and
							(2)exemplified the
				virtues of honor, duty, and commitment to service that originally led the
				veteran to service in the Armed Forces.
							(c)Posthumous
				awardThe Secretary may award
				the medal under this section to a veteran described in subsection (b) who is
				deceased.
						(d)RegulationsThe Secretary may prescribe regulations to
				carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter of such title is amended by inserting
			 after the item relating to section 532 the following new item:
				
					
						533. Department of Veterans Affairs Medal
				for Distinguished Public Service.
				
					
					.
			
